Citation Nr: 0529101	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 1963 
and from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Board remanded the case in May 2004 for further 
development, and the case was returned to the Board in 
September 2005.  In this regard, it is noted that in the May 
2004 Remand, the Board directed the Appeals Management Center 
(AMC) to determine whether the veteran was claiming 
entitlement to service connection for alcohol dependence as 
secondary to his service-connected psychiatric disability.  
Thereafter, the AMC requested the veteran to clarify whether 
he is claiming entitlement to service connection for alcohol 
dependence.  It appears from the veteran's June 2004 response 
to the AMC's inquiry that he is claiming entitlement to 
service connection for alcohol dependence.  The record does 
not reflect that the AMC or the RO has responded to this 
claim.  Therefore, this matter is referred to the originating 
agency for appropriate action.  


FINDING OF FACT

The impairment from the veteran's PTSD most nearly 
approximates occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent, but not higher, for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002)] 
and the regulations implementing the VCAA [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

Pursuant to the Board's remand directive, the AMC sent the 
veteran a letter in May 2004 that provides the required 
notice.  Although the AMC did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent to 
his claim and requested him to submit such evidence or 
provide the information and any authorization necessary to 
enable VA to obtain such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Accordingly, to this extent, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the veteran has been accorded several VA 
examinations in connection with the current claim, and all 
pertinent treatment records identified by the veteran have 
been obtained.  Neither the veteran nor his representative 
has identified any additional evidence which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

In the present case, the claim was initially adjudicated by 
the RO in June 2002, before the provision of the notice 
required under the VCAA.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in July 2005 after the final VCAA letter was issued in May 
2004.  There is no indication or reason to believe that that 
the ultimate decision of the originating agency on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of 
this claim by the originating agency were insignificant and 
non prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.


II.  Factual Background

Historically, it is noted that service connection for PTSD 
was granted in a May 1997 rating action with a 30 percent 
evaluation.  In March 2001, the veteran submitted the current 
claim for an increased rating for his service-connected PTSD.  

On VA examination in May 2001, the veteran indicated that he 
received regular treatment for psychiatric symptoms.  He said 
that had recently been fired from his job and had been 
unemployed for several months.  The veteran stated that he 
continued to seek employment but had not been successful.  He 
reported that he had a limited social life.  

On mental status examination, the veteran's behavior was 
tense and his speech was slow and monotonous.  His mood was 
described as empty and depressed.  His affect was flat.  The 
veteran demonstrated no indications of depersonalization or 
derealization.  No hallucinations or illusions were reported.  
His thought process was goal directed.  The veteran had no 
preoccupations, obsessions or delusions.  The veteran had 
suicidal ideation but no homicidal ideation.  He was oriented 
times four.  Long and short-term memory appeared to be 
commensurate with his age.  The veteran said that he was 
anxious and depressed because he always worried about what 
was going to happen and thought the worst.  He said that he 
got only four to five hours of sleep per night and ate one 
good meal per day.  The veteran related that the continued to 
think about Vietnam on a very regular basis.  He stated that 
he had recurrent and intrusive, distressing recollections of 
events in Vietnam.  He reported dreams and nightmares about 
his experiences as well.  He said that he tried to avoid 
anything, such as movies and newspaper articles, which would 
trigger thoughts about Vietnam.  He said that he had 
difficulty sleeping and concentrating and was hypervigilant.  
The pertinent diagnoses were PTSD, chronic, severe and 
alcohol dependence.  The Global Assessment of Functioning 
(GAF) score was 41.  

In a June 2001 statement in support of his claim, the veteran 
indicated that he had recurring dreams and thoughts of guilt 
related to incidents in Vietnam.  He related that he had 
periods of anxiety and depression with occasional thoughts of 
suicide.  He stated that his work was affected in that he had 
difficulty communicating with other people and had feelings 
of lethargy.  He stated that he abused alcohol while trying 
to put himself to sleep during periods of anxiety.  He also 
related that both of his marriages and several relationships 
ended due to his nightly dreams, anxiety, depression and 
alcohol abuse.  The veteran indicated that stress affected 
his academic studies and that he was terminated from his job, 
reportedly due to non-performance.  He stated that he lost a 
subsequent job in March 2001 as the result of a lay-off when 
his job was eliminated.  

VA mental health records dated from August 1999 to February 
2002 generally show psychotherapy for PTSD and major 
depression.  It was noted that his symptoms included anxiety, 
depression, irritability and insomnia.  The veteran related 
difficulty finding employment.  The GAF scores during this 
period ranged from 49 to 65.  

A statement from E. G. Martin, Ph. D., a clinical 
psychologist, indicates that he initially treated the veteran 
in 1995 and 1996.  The veteran's symptoms and issues during 
that time included anger, loneliness, depression, sexual 
issues, divorce, alcohol use, career choices, suicidal 
thoughts, nervousness, and insomnia.  Dr. Martin determined 
that the veteran was depressed and experienced signs and 
symptoms of PTSD arising from his service in Vietnam.  The 
doctor noted that the veteran returned to treatment in early 
2002 with many of the same issues; however, the intensity 
seemed less and he was motivated to talk about solutions.  
Dr. Martin stated that his impression at the end of the last 
series of sessions was that the veteran continued to be 
depressed and still but to a lesser extent dealing with PTSD 
issues.  

On a VA examination in November 2002, it was noted that the 
veteran reported sleep disturbance, feelings of 
worthlessness, nightmares, and suicidal ideation.  It was 
noted that the veteran experienced generalized anxiety.  The 
examiner indicated that the veteran had remained unemployed 
over the last twelve months; however, he was able to earn a 
degree in business administration.  The veteran was able to 
attend to self care and reasonable family role functioning 
with his daughters.  Socially, the veteran was isolated but 
did occasionally seek recreational activities.  On mental 
status examination, the veteran thoughts and associations 
were logical and coherent.  He did not have psychotic 
symptoms such as delusions or hallucinations.  The veteran 
was able to maintain at least minimal personal hygiene.  He 
was oriented to person, place and time.  He denied memory 
loss.  He was not obsessive or ritualistic.  His rate and 
flow of speech were slow.  He denied experiencing panic 
attacks or problems with impulse control.  The pertinent 
diagnoses were depression, not otherwise specified and 
anxiety, not otherwise specified.  The GAF score was 55.  The 
examiner noted that it was unclear how the veteran's 
functional status and quality of life had changed since his 
last examination regarding PTSD.  It was noted that his 
employment status was affecting the veteran in an adverse 
way.  He seemed to be very depressed and anxious.  

VA treatment records dated from October 2002 to February 2003 
reflect that the veteran was treated for major depressive 
disorder and PTSD.  The GAF score was 55.  PTSD with 
significant employment issues was noted in a December 2002 
treatment record. A January 2003 record notes that he was 
frustrated with his joblessness.  The examiner noted an 
improved mood and affect.  

On VA examination in May 2005, it was noted that the veteran 
had had no hospitalizations for psychiatric or medical 
reasons since his last examination.  He was not currently 
seeing a therapist or a psychiatrist.  The veteran reported 
no changes since the last examination.  He indicated that he 
had worked part-time assisting special education children but 
was unable to continue and resigned in April 2005.  He stated 
that he was currently looking for work.  

On mental status examination, the veteran had no impairment 
of thought process or communication.  He denied delusions or 
hallucinations.  He denied suicidal or homicidal thoughts.  
He was able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was oriented to person, 
place and time.  He denied any memory loss or impairment.  He 
was not obsessive or ritualistic.  He denied panic attacks.  
The veteran described his mood as "never happy, never 
satisfied."  He denied impaired impulse control.  He 
reported difficulty falling asleep and mid-cycle awakenings.  
The veteran also complained of poor energy.  The examiner 
indicated that the veteran met the criteria for a diagnosis 
of PTSD and did not appear to have any other separate 
psychiatric disorders.  The examiner noted that the veteran 
did not meet the criteria for alcohol dependence.  The GAF 
score was 55.  The examiner indicated that the veteran had 
some changes in his psychosocial functional status and 
quality of life since his last examination.  It was noted 
that he was unemployed and that he appeared to have had 
difficulty managing the stress of his job and some 
interpersonal difficulties with another teacher.  The 
examiner indicated that the veteran had few social 
relationships and a few leisure pursuits.  His prognosis was 
guarded but might improve if he resumed psychiatric care.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

As a preliminary matter the Board notes that although major 
depression and alcohol dependence have been diagnosed, 
neither was diagnosed on the most recent VA examination.  
Moreover, none of the medical evidence adequately 
distinguishes the manifestations of the veteran's PTSD from 
those of any other psychiatric disorder.  Therefore, the 
Board will consider all of the veteran's psychiatric 
impairment in determining the appropriate evaluation for his 
PTSD.  

Although the psychiatric symptoms and impairment noted during 
the pendency of this claim have varied, the Board believes 
that the overall level of social and occupational impairment 
most nearly approximates the criteria for a 50 percent 
evaluation.  In this regard, the Board notes that suicidal 
ideation has been noted on a few occasions.  The veteran has 
consistently demonstrated a flat affect.  In addition, 
disturbances in mood have been demonstrated.  The veteran has 
not maintained substantially gainful employment during the 
period of this claim, and he quit his last part-time 
employment because of an inability to manage the stress and 
some interpersonal difficulties with another teacher.  
Therefore, it is reasonable to also conclude that the PTSD 
has caused difficulty in the veteran's ability to establish 
and maintain effective work relationships.  

The Board has concluded that the manifestations of the 
disability and the resulting social and occupational 
impairment do not more nearly approximate the criteria for a 
70 percent evaluation because the record reflects that the 
veteran has maintained good relationships with his daughters, 
he does engage in social activities, and with the exception 
of suicidal ideation, he has not manifested any of the 
psychiatric symptoms associated with the criteria for an 
evaluation in excess of 50 percent.  

In reaching this decision, the Board has determined the 
benefit-of-the-doubt doctrine is not applicable to the claim 
for an evaluation in excess of 50 percent because the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

An increased disability rating of 50 percent, but not higher, 
for PTSD is granted, subject to the criteria applicable to 
the payment of monetary benefits. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


